Name: 98/24/EC: Commission Decision of 15 December 1997 amending Decision 96/490/EC on certain protective measures with regard to Gyrodactylus salaris in salmonids (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  fisheries;  agricultural activity;  Europe
 Date Published: 1998-01-14

 Avis juridique important|31998D002498/24/EC: Commission Decision of 15 December 1997 amending Decision 96/490/EC on certain protective measures with regard to Gyrodactylus salaris in salmonids (Text with EEA relevance) Official Journal L 008 , 14/01/1998 P. 0026 - 0027COMMISSION DECISION of 15 December 1997 amending Decision 96/490/EC on certain protective measures with regard to Gyrodactylus salaris in salmonids (Text with EEA relevance) (98/24/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and in particular Article 10 thereof,Whereas the Commission, by Decision 96/490/EC (3) has adopted measures aiming to protect certain regions in the Community from the introduction of Gyrodactylus salaris;Whereas Finland, by letter of 30 September 1997, has requested that certain water catchment areas situated on its territory require protection from the introduction of Gyrodactylus salaris; whereas this includes a buffer zone where stringent movement restrictions for salmonid fish apply;Whereas Finland carries out a testing and surveillance programme in these water catchment areas;Whereas the Member States to which protective measures with reagard to Gyrodactylus salaris apply, have a testing and surveillance programme for Gyrodactylus salaris in place; whereas the results thereof should be regularly communicated to the Commission;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Commission Decision 96/490/EC is hereby amended as follows:1. The following sentence is added to Article 3 (1):'The movement of live salmonids from the buffer zone mentioned in point 3 of the Annex to the other regions referred to in the Annex shall not be allowed.`2. Article 4 is replaced by the following text:'The competent authorities of the Member States responsible for the regions referred to in the Annex shall submit their salmonid livestock to continuous surveillance testing and laboratory examination in order to verify the absence of Gyrodactylus salaris and present each year, not later than 1 July, all the results thereof to the Commission.`3. The Annex is replaced by the following text:'ANNEXREGIONS1. The following regions in the United Kingdom: Great Britain, Northern Ireland, The Isle of Man, Guernsey.2. Ireland.3. The following water catchment areas in Finland: Tenojoki, NÃ ¤Ã ¤tÃ ¤mÃ ¶njoki, (buffer zone: Paatsjoki, Luttojoki, Uutuanjoki).`Article 2 Member States shall alter the measures they apply to trade in order to bring them into line with this Decision. They shall immediately inform the Commission thereof.Article 3 This Decision is addressed to the Member States.Done at Brussels, 15 December 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 224, 18. 8. 1990, p. 29.(2) OJ L 62, 15. 3. 1993, p. 49.(3) OJ L 202, 10. 8. 1996, p. 21.